Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 recites an ultrasound imaging system and method (Step 1: Yes). In this case, the judicial exception relied upon by the instantly claimed invention is an abstract idea (Step 2A: Yes), and the limitation(s) that set(s) forth or describe(s) the abstract idea(s) is/are: “displaying an acquired medical image…”, “displaying a virtual anatomical diagram…”, “displaying a plurality of icons”, “display the ultrasound data…” and “storing the medical image”. The reason(s) that the limitation(s) are considered an abstract idea is because they are directed to just display and store images/information; using categories to organize, store and transmit information; data recognition and storage; organizing information through mathematical correlations (responsive to 
•	SmartGene, Inc. v Advanced Biological Labs., 555 Fed. Appx. 950 (Fed. Cir. 2014), directed to systems, methods and computer program products for guiding the selection of therapeutic treatment regimens (ineligible)
•	TLI Communications LLC v. A. V. Automotive, LLC (Fed. Cir. May 17, 2016) directed to generalized steps for recording, administration and archiving of digital images, and classifying and storing digital images in an organized manner (ineligible) 
•	Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371 (Fed. Cir. 2015)., directed to a method of non-invasive prenatal diagnosis (ineligible)
•	Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014), directed to methods of payment of intellectual property royalties by interposed sponsor over a telecommunications network (ineligible)
•	Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), drawn to device profiles for use in a digital image processing system (ineligible)
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of 
With regards to the instantly rejected dependent claim(s), these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible. There is no indication that the 
Applicant is reminded that additional steps/elements may be enough to qualify as “significantly more” if they meaningfully limit the judicial exception, improve the technology or technical field, improve the functioning of a computer itself, or add a specific limitation other than what is well-understood, routine, conventional activity in the field or unconventional steps that confine the claim to a particular useful application. 
For additional guidance, applicant is directed generally to MPEP 2106 and to the USPTO's Guidance on Subject Matter Eligibility (October 2019 Update). This information can be found at: http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitation “display a symbol on the selected anatomical region” is not in the specification. According to the specifications paragraphs [0041] and [0044] the symbol is on the icons/buttons. Limitation “after the medical image is no longer displayed, and responsive to selection of the symbol, displaying the medical image” is not in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 2-3, limitation “display a symbol on the selected anatomical region” and “after the medical image is no longer displayed, and responsive to selection of the 

Claim 6 recites the limitation "the plurality of virtual buttons" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 should depend on claim 5. 

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aalami (US 2014/0164968).

3.	Addressing claim 10, Aalami discloses:
a method, comprising; displaying a virtual anatomical diagram on a display area of a display device (see [0051] and Fig. 6, element 52); 
responsive to selection of an anatomical region of the anatomical diagram, displaying a medical image depicting a diagnostic finding associated with the selected anatomical region (see Figs. 5-6, [0009], [0016] and [0051]; image with medical record and body mass index are diagnostic finding).

4.	Addressing claims 11-12, Aalami discloses:
wherein displaying the virtual anatomical diagram includes displaying a symbol associated with the anatomical region and wherein the medical image is displayed in response to selection of the symbol (see Figs. 5-6, symbol camera and trash can on the virtual buttons 31-32, examiner interprets the limitation as having symbols on virtual buttons/icons (see applicant’s specification paragraphs [0041] and [0044]);
wherein the selection is a first selection, and further comprising displaying a plurality of icons responsive to a second selection of the anatomical region, the plurality of icons including a first tier of icons when multiple types of diagnostic findings are associated with the anatomical region, the first tier of icons presenting a list of types of diagnostic findings (see Figs. 5-6, element 40, 40a are first tier of icons represent a list of medical records).

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-4, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aalami (US 2014/0164968) and in view of Vara et al. (US 6,063,030).

7.	Addressing claims 1 and 15, Aalami discloses:
a method, comprising:  displaying an acquired medical image on a display area of a display device (see abstract); 
displaying a virtual anatomical diagram on the display area adjacent to the medical image (see abstract and Figs. 5-6); 
responsive to selection of an anatomical region from the anatomical diagram, displaying a plurality of icons representing diagnostic findings associated with the anatomical region (see [0016], [0051] and Figs. 5-6, element 40, 40a);
an imaging system, comprising: a display device with a display area (see Fig. 6, the phone screen is the display device); 
a processor configured with instructions in non-transitory memory that when executed cause the processor to: acquire image data; display the image data on the display area of the display device with a virtual anatomical diagram (see [0013], abstract and Figs. 5-6);
responsive to detecting selection of a region from the anatomical diagram, display a plurality of virtual icons, each icon representing a type of medical diagnostic finding specific to the region (see Figs. 5-6, [0016] and [0051]).

Aalami does not discloses responsive to selection of an icon of the plurality of icons, storing the medical image in permanent memory. Storing or saving images is well-known in the art. Aalami store images; however, he does not explicitly disclose the specific technique to store images. Aalami also does not disclose ultrasound transducer and ultrasound imaging. Vara explicitly discloses responsive to selection of an icon of the plurality of icons, storing the medical image in permanent memory (see Fig. 1, the icon save, in respond to clicking on the icon save, the image is store in memory) and ultrasound transducer and ultrasound imaging (see claim 1 and col. 18, lines 61-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aalami to click icon to store image and use ultrasound transducer for imaging as taught by Vara because any technique to store images would be obvious and only require ordinary skill in the art. Clicking icon on user interface to save is convenient. Ultrasound is effectively utilize in medical procedure in order to detect and diagnose a patient’s condition (see col. 1, lines 20-25).

8.	Addressing claims 2-4, 16-18 and 20, Aalami discloses:
regarding claim 2, displaying a symbol on the selected anatomical region upon storing the image (see Figs. 5-6, symbol camera and trash can on the virtual 
regarding claim 3, after the medical image is no longer displayed, and responsive to selection of the symbol, displaying the medical image (see Figs. 5-6, [0016] and [0051], element 40 and 40a; examiner interprets the limitation as display the images);
regarding claim 4, displaying a diagnostic finding corresponding to the selected icon in a list displayed on the display area (see Figs. 5-6, [0016] and [0051]; the images 40, 40a display medical record according to the selected region and according to each image/icon);
regarding claim 16, wherein the plurality of virtual icons is selectable from a list of diagnostic findings spanning a wider range of findings than the plurality of virtual icons and the plurality of virtual icons includes only a portion of the list of diagnostic findings (see Figs. 5-6, the display shows only some element 40, the list is wider than all the virtual element 40 show on the display; the display element 40 is only a portion of the list of diagnostic findings);
regarding claim 17, wherein the instructions further include instructions to, after the image is no longer displayed and responsive to selection of the icon from the plurality of icons, retrieve the image from the memory and display the stored image (see Figs. 5-6, [0016] and [0051], element 40 and 40a; examiner interprets the limitation as display the images);
regarding claim 18, wherein the instructions further include instructions to, responsive to detecting selection of the icon, display a findings list on the display 
regarding claim 20, wherein the anatomical diagram includes a graphical depiction of anatomy represented by the anatomical diagram and one or more control buttons positioned over the graphical depiction, and wherein detecting selection of the region includes detecting selection of a control button positioned at the region (see Figs. 5-6, graphical depiction of anatomy represented by the anatomical diagram is element 52, control button are 53-55).

9.	Claims 5-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aalami (US 2014/0164968), in view of Vara et al. (US 6,063,030) and further in view of Vendrell (US 2013/0325510). 

10.	Addressing claims 5-8 and 19, Aalami discloses wherein the displaying the virtual anatomical diagram includes displaying a plurality of virtual buttons, each button representing an anatomical region, and wherein selection of different virtual buttons results in display of different pluralities of icons (see Figs. 5-6, elements 55, 54, 53 are different virtual button, select each one of these button result in display of icons 40a) and wherein displaying the plurality of virtual buttons includes selecting the plurality of virtual buttons from among a plurality of possible virtual buttons based on a type of exam being performed and/or patient anatomy being imaged, and displaying the 
Ventrell discloses different pluralities of icons represent different diagnostic findings (see Fig. 8A, element fatty, SD, HD, etc. each one of these icons give different diagnostic findings); wherein displaying the plurality of icons representing diagnostic findings associated with the anatomical region comprises displaying a first set of icons of the plurality of icons, the first set of icons representing different classes of diagnostic findings associated with the anatomical region (see Figs. 9A-E and [0133]; breast density icon; lesion characteristic icon); wherein the instructions further include instructions to, responsive to detecting selection of the icon, display a graphical representation of first medical diagnostic finding within the icon (see Fig. 8A, see the word fatty, Adenosis, etc. in icon group 805). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to . 

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aalami (US 2014/0164968), in view of Vara et al. (US 6,063,030) and further in view of Snell (US 8,315,884).

12.	Addressing claim 9, Aalami does not disclose second set of icons representing graded levels of a selected diagnostic finding. Snell discloses second set of icons representing graded levels of a selected diagnostic finding (see Fig. 5 and col. 8, lines 58-67, first tier/set is the My Formulary; second set/tier are the check mark and skull with cross bone). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aalami to have second set of icons representing graded levels of a selected diagnostic finding as taught by Snell because in this manner, the user is quickly apprised of the serious problems associated with the diagnostic (see col. 8, lines 58-67). 

13.	Claims 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Aalami (US 2014/0164968) and in view of Snell (US 8,315,884).

14. 	Addressing claims 13-14, Aalami does not disclose icons of the second tier displaying a graded level of severity corresponding to a diagnostic finding. Snell discloses icons of the second tier displaying a graded level of severity corresponding to a diagnostic finding (see Fig. 5 and col. 8, lines 58-67, first tier is the My Formulary; second tier are the check mark and skull with cross bone). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aalami to have second set of icons representing graded levels of a selected diagnostic finding as taught by Snell because in this manner, the user is quickly apprised of the serious problems associated with the diagnostic (see col. 8, lines 58-67).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793